internal_revenue_service number release date index number ------------------------------ ------------------------ --------------------------------- ------------------------------------------------------------ ---- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------- id no ----------- telephone number ---------------------- refer reply to cc ita b06 plr-121483-14 date date legend taxpayer date1 date2 supplies x b dear --------------- ------------------------------ --------------------------- -------------------- ----------------------------------------------------------------------------- ----------- ---------------------------- this letter is in response to a private_letter_ruling request dated date filed on behalf of taxpayer requesting an extension of time under sec_301_9100-1 of the procedure and administration regulations to file a copy of the form_3115 application_for change in accounting_method with the internal_revenue_service irs office in ogden utah for the taxable_year ending date1 taxpayer is a merchant wholesale_distributor of supplies the taxpayer represented that its principal activity code is x on date2 taxpayer engaged b to assist in the preparation of its federal tax filings for the taxable_year ending date1 as part of its engagement b reviewed a study taxpayer had undertaken that indicated that it was incorrectly depreciating certain assets b advised taxpayer that an accounting_method change was necessary to plr-121483-14 change under sec_168 of the internal_revenue_code from this impermissible depreciation method for assets placed_in_service and owned by taxpayer as of the first day of the year ending date1 as a result with the federal tax_return filing for taxable_year ending date1 taxpayer timely filed an original form_3115 requesting an accounting_method change for depreciation under sec_168 and reflected this accounting_method change on this tax_return b did not advise taxpayer at the time of this filing that a copy of the form_3115 was required to be filed with the irs service_center in ogden utah after filing the federal tax_return for the taxable_year ending date1 b discovered that taxpayer had not filed the required copy of the form_3115 with the irs office in ogden utah and advised taxpayer as a result taxpayer took immediate steps to file this private_letter_ruling request for an extension of time to file the required copy of the form_3115 with the irs office in ogden utah revproc_2011_14 2011_4_irb_330 provides the procedures by which a taxpayer may obtain automatic consent to change certain methods_of_accounting a taxpayer complying with all the applicable provisions of this revenue_procedure obtains the consent of the commissioner to change its method_of_accounting under sec_446 and the income_tax regulations thereunder section a of revproc_2011_14 provides that a taxpayer changing a method_of_accounting pursuant to revproc_2011_14 must complete and file a form_3115 in duplicate the original must be attached to the taxpayer's timely filed including extensions original federal_income_tax return for the year_of_change and a copy with signature of the form_3115 must be filed with the irs national_office no earlier than the first day of the year_of_change and no later than when the original is filed with the federal_income_tax return for the year_of_change for a form_3115 filed under section dollar_figure of the appendix to revproc_2011_14 impermissible to permissible method_of_accounting for depreciation or amortization a copy must be filed with the irs office in ogden utah in lieu of filing with the irs national_office see section a ii b and section of the appendix revproc_2011_14 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make certain regulatory elections sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 plr-121483-14 requests for relief under sec_301_9100-3 will be granted when a taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government see sec_301_9100-3 sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer i requested relief before the failure to make the regulatory election is discovered by the irs ii failed to make the election because of intervening events beyond the taxpayer’s control iii failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the irs or v reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 provides that a taxpayer is deemed not to have acted reasonably and in good_faith if the taxpayer i seeks to alter a return position for which an accuracy-related_penalty was or could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires or permits a regulatory election for which relief is requested ii was informed in all material respects of the required election and related tax consequences and chose not to file the election or iii uses hindsight in requesting relief sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money the section also provides that if the tax consequences of more than one taxpayer are affected by the election the government’s interests are prejudiced if extending the time for making the election may result in the affected taxpayers in the aggregate having a lower tax_liability than if the election had been timely made further sec_301_9100-3 provides in part that the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under sec_6501 before the taxpayer’s receipt of a ruling granting relief under this section the requested election is a regulatory election as defined under sec_301_9100-1 because the due_date of the election is prescribed in a revenue_procedure revproc_2011_14 taxpayer’s request is analyzed under the requirements of sec_301_9100-3 because the automatic provisions of sec_301_9100-2 are not applicable plr-121483-14 on the basis of the facts representations and affidavits submitted we conclude that the requirements of sec_301_9100-3 are satisfied accordingly taxpayer is granted calendar days from the date of this letter to file a signed copy of the form_3115 at issue with the irs office in ogden utah please attach a copy of this letter_ruling to the copy of the form_3115 that is filed with the irs office in ogden utah except as expressly set forth above we express no opinion concerning the tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed or implied concerning whether taxpayer is eligible to file the form_3115 at issue in this private_letter_ruling request under revproc_2011_14 taxpayer otherwise meets the requirements of revproc_2011_14 or taxpayer’s proposed method_of_accounting described in the form_3115 is a permissible method_of_accounting the ruling contained in this letter is based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office had not verified any of the material submitted in support of the request for the ruling it is subject_to verification on examination this ruling is directed only to taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely cheryl l oseekey senior counsel branch income_tax accounting
